Citation Nr: 0431135	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for valvular heart 
disease, claimed as secondary to rheumatic fever.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for neuropathy.

4.  Entitlement to service connection for a disability of the 
central nervous system.

5.  Entitlement to service connection for disability 
manifested by coughing.

6.  Entitlement to service connection for epistaxis.

7.  Entitlement to service connection for migratory 
polyarthritis.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946, November 1947 to February 1952, and from December 1953 
to November 1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim for service connection for Sydenham's 
Chorea has not yet been adjudicated by the regional office 
(RO).  Consequently, this claim is referred to the RO for 
appropriate adjudication.  In addition, while the Board 
further recognizes that the veteran has asserted that his 
claims of malpractice relating to the "misdiagnosis" 
allegedly arising out of a hospitalization during the 
veteran's first period of active service have been improperly 
ignored by the RO, the Board would advise the veteran that 
the Department of Veterans Affairs (VA) does not have 
jurisdiction over "malpractice" claims, and to the extent 
that benefits are permitted for disability arising of VA 
treatment, it only relates to treatment provided at a VA 
facility.  In any event, as a result of the Board's decision 
to grant service connection for valvular heart disease, the 
veteran's claims with respect to this matter may now be moot.


The issues of entitlement to service connection for sleep 
apnea, neuropathy, disability of the central nervous system, 
disability manifested by coughing, epistaxis, and migratory 
polyarthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Valvular heart disease is a residual of rheumatic heart 
disease incurred during active service.


CONCLUSION OF LAW

Valvular heart disease was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an unnecessary waste of VA 
time and resources.

Service medical records do not reflect treatment for valvular 
heart disease but do indicate that the veteran was 
hospitalized from December 1945 to January 1946 for chronic 
hypertrophic nonsuppurative tonsillitis, specific organism 
not isolated, at the Station Hospital at Turner Field, 
Georgia.  In addition, a July 1966 service consultation 
record reflects that the veteran's past medical history 
included questionable rheumatic fever for which the veteran 
was hospitalized in 1944.

Private medical records from June and July 2000 reflect 
diagnoses that included valvular heart disease.

A private medical statement from cardiology professor, Dr. 
H., dated in October 2002, reflects that Dr. H. noted the 
veteran's reported history of a hospitalization in December 
1945 and January 1946 for a severe throat infection, and that 
service medical records contained a note stating that the 
veteran had questionable rheumatic fever in 1944, for which 
he was hospitalized in Albany, Georgia.  Dr. H. further noted 
that there was documentation of a hospitalization in December 
1945 and January 1946 for chronic suppurative hypertrophic 
tonsillitis, specific organism not isolated.  At Dr. H.'s 
last evaluation of the veteran, Dr. H. found that Doppler 
analysis demonstrated mild-to-moderate mitral insufficiency 
and mild tricuspid insufficiency.  In summary, Dr. H. opined 
that with the veteran's history of extensive hospitalization 
while in the military with suppurative tonsillitis and now 
demonstrating mitral insufficiency with previous left 
ventricular failure, rheumatic valvular heart disease was the 
etiology of the veteran's mitral insufficiency and previous 
demonstration of left ventricular failure.

VA outpatient records from May 2003 reflect that the veteran 
was evaluated at this time by Dr. T., who first noted the 
veteran's development of fever and a sore throat in December 
1945.  Dr. T. also mentioned that although the veteran 
currently had some intermittent arthralgias, he was otherwise 
currently without rheumatic symptoms.  Although Dr. T. noted 
that Dr. H. had opined that current findings were compatible 
with the veteran having had rheumatic fever in service, with 
only one minor criteria, Dr. T. believed that it was not 
possible to indicate whether or not the veteran ever had 
acute rheumatic fever at the time of his initial illness.  It 
was Dr. T.'s impression that the mild thickening of the 
veteran's mitral leaflets and the small amount of calcium in 
the mitral valve were likely compatible with previous 
rheumatic fever but were no means diagnostic.  Dr. T. went on 
to comment that based on the current history, it appeared 
reasonable to say that there was no evidence for active 
rheumatic fever at this time.  Dr. T. further indicated that 
given the understanding that rheumatic fever and recurrence 
of rheumatic fever were primarily found in younger adults and 
that risk of recurrent rheumatic fever decreased with age, he 
believed that most authorities would say that prophylaxis for 
recurrent rheumatic fever would not be indicated with the 
veteran, reinforced with the fact that there had never been 
any documentation of rheumatic fever in the past.

VA hypertension examination in July 2003 revealed the 
veteran's history of an initial diagnosis of mitral valve 
problems in 2000.  It also again revealed the veteran's in-
service hospitalization and the reference to a 
hospitalization for questionable rheumatic fever in 1944.  
The diagnosis was mild mitral insufficiency and hypertension.  
The examiner opined that the veteran's mitral valve problem 
was physiological and not likely related to his symptoms of 
sore throat, which he had during his service.  The examiner 
further commented that there was no indication that the 
veteran had any rheumatic fever while he was in the service, 
and that in-service diagnosis of chronic tonsillitis with no 
specific organism isolated was not likely related to 
rheumatic fever and there was no diagnosis of rheumatic 
fever.

Excerpts from articles submitted by the veteran generally 
opine a relationship between certain symptoms and a rheumatic 
fever experienced many years earlier.

At the veteran's hearing before the Board in June 2004, the 
veteran agreed that there had not been an in-service 
diagnosis of rheumatic fever (transcript (T.) at p. 5).  
However, service records from 1966 did inaccurately note a 
previous hospitalization in 1944 (should have been 1945 and 
1946) for questionable rheumatic fever (T. at p. 5).  The 
veteran also noted that a doctor had linked his valvular 
heart disease to rheumatic fever in service (T. at p. 6).  
The veteran denied that any physician had ever told him that 
what he had in 1945 and 1946 was not rheumatic fever (T. at 
p. 7).  The first time he was told he had a cardiac valve 
abnormality was in May or June 2000 (T. at p. 8).  The 
veteran believed that he had experienced various symptoms 
that were related to rheumatic fever, such as migratory 
polyarthritis (T. at p. 9).  


II.  Analysis

The Board has considered the evidence relevant to this claim, 
and notes that while the July 2003 VA examiner apparently 
only found mild mitral valve insufficiency that was 
physiological in nature, he still at least found mild mitral 
valve insufficiency, and that diagnoses of valvular heart 
disease in June and July 2000, a diagnosis of rheumatic 
valvular heart disease in October 2002, and findings of mild 
thickening of the mitral leaflets in May 2003, otherwise 
permit the Board to conclude that the veteran suffers from 
valvular heart disease.

The Board also notes that although the July 2003 VA examiner 
opined that the veteran's mitral valve problem was not likely 
related to his symptoms of sore throat, which he had during 
his service, that there was no indication that the veteran 
had any rheumatic fever while he was in the service, and that 
in-service diagnosis of chronic tonsillitis with no specific 
organism isolated was not likely related to rheumatic fever, 
both the May 2003 VA examiner, Dr. T., and Dr. H. seem to at 
least agree that current findings were likely compatible with 
previous rheumatic fever in service.  Dr. T. does not find 
that the veteran currently suffers from symptoms associated 
with rheumatic fever and unfortunately does not specifically 
address whether the veteran's valvular heart disease is 
related to rheumatic fever during service.

However, Dr. H. does squarely address this point, and as 
opposed to the July 2003 VA examiner, Dr. H. has concluded 
that based on the veteran's history of extensive 
hospitalization in service with suppurative tonsillitis and 
current demonstration of mitral insufficiency with previous 
left ventricular failure, rheumatic valvular heart disease 
was the etiology of the veteran's mitral insufficiency.  The 
Board further notes that it does not find that opinion of the 
July 2003 VA examiner is significantly more persuasive than 
the opinion of Dr. H.

Accordingly, since there is evidence that the veteran 
currently has valvular heart disease, there is apparent 
agreement between Dr. T. and Dr. H. as to the likelihood of 
rheumatic fever during service, and a difference of opinion 
as to whether such disability is linked to an occurrence of 
rheumatic fever in service, the Board will give the veteran 
the benefit of the doubt, and conclude that the veteran's 
valvular heart disease is of service origin.  Therefore, 
service connection for the veteran's valvular heart disease 
is warranted.


ORDER

The claim for service connection for valvular heart disease 
is granted.


REMAND

In reviewing the remaining claims for service connection, the 
Board notes that it is the veteran's primary contention that 
his remaining claimed disabilities are related to rheumatic 
fever, and that with the Board's decision to grant service 
connection for valvular heart disease on the basis of damage 
arising from rheumatic fever, further examination of the 
veteran is now warranted to address whether the veteran's 
claimed disabilities are related to his newly service-
connected disability.  While not actively pursued by the 
veteran, the examining physician should further opine as to 
whether any current neuropathy is related to exposure to cold 
during the veteran's active service in Alaska from June 1948 
to December 1949.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any sleep 
apnea, neuropathy, disability of the 
central nervous system, disability 
manifested by coughing, epistaxis, or 
migratory polyarthritis.  The claims file 
should be made available to the VA 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
specifically state whether it is at least 
as likely as not that any sleep apnea, 
neuropathy, disability of the central 
nervous system, disability manifested by 
coughing, epistaxis, and migratory 
polyarthritis are related to service-
connected valvular heart disease.  The 
examiner should further state whether it 
is at least as likely as not that any 
neuropathy is related to the veteran's 
exposure to cold in Alaska over the 
period of June 1948 to December 1949.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



